Citation Nr: 0000802	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  97-33 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
heart condition and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 1996 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a heart condition.  


REMAND

The veteran contends that he is entitled to service 
connection for a heart condition.  He asserts that his heart 
disorder first manifested inservice, and that he was examined 
for a heart murmur and an enlarged heart inservice.

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule a hearing 
before a Member of the Board at the RO.  The appellant 
indicated that he desired such a hearing in his VA Form 9, 
Substantive Appeal of December 1997.  A hearing was held 
before a hearing officer at the RO in April 1998.  There is 
no evidence of record to indicate that the appellant intended 
this hearing to take the place of a hearing before a Member 
of the Board, or that he otherwise desired to withdraw his 
request for a hearing before a Member of the Board.

A written request for clarification of the appellant's 
hearing request was submitted to him on November 19, 1999.  
This form stated that if the appellant did not respond in 30 
days, the Board would assume that he still desires a hearing 
before a Member of the Board, and would make arrangements to 
schedule one.  The record contains no correspondence from the 
appellant within 30 days of the November 19, 1999 
clarification date.  Thus, it is presumed that he desires a 
hearing before a Member of the Board at the RO. 

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the appellant's 
request to schedule the appellant for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND the Board intimates no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case.  The purpose of the REMAND is to accord the 
appellant due process of law.  No action is required of the 
appellant until he receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




